Clinton M. Campion, Alaska Bar No. 0812105
SEDOR WENDLANDT EVANS FILIPPI LLC
500 L Street, Suite 500
Anchorage, Alaska 99501
Phone: (907) 677-3600
Fax: (907) 677-3605
Email: campion@alaskalaw.pro

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

                  Plaintiff,

vs.
                                           Case No. 3:20-cr-00100-SLG-MMS
CORNELIUS AARON PETTUS, JR.,

                  Defendant.


                 MOTION TO APPEAR TELEPHONICALLY

      Defendant Cornelius Aaron Pettus Jr., by and through counsel, Sedor,

Wendlandt, Evans & Filippi, LLC, and pursuant to Miscellaneous General Order

21-19, hereby moves the court to allow Defendant Pettus and undersigned counsel

to appear telephonically for the in-person pretrial conference currently scheduled

for September 23, 2021, at 3:00 p.m. in Anchorage Courtroom 3.

      This request does not unfairly prejudice Plaintiff, and further, serves the

Court’s interest to protect the health and safety of the public, court employees,

counsel, and parties in light of the ongoing COVID-19 pandemic. A proposed

order accompanies this request.




      Case 3:20-cr-00100-SLG-MMS Document 35 Filed 09/15/21 Page 1 of 2
                Respectfully submitted this 15th day of September, 2021.

                                       SEDOR, WENDLANDT, EVANS & FILIPPI, LLC
                                       Attorneys for Defendant Cornelius Aaron Pettus, Jr.

                                       By:             /s/Clinton M. Campion___________
                                             Clinton M. Campion, State Bar No. 0812105
                                             SEDOR WENDLANDT EVANS FILIPPI LLC
                                             500 L Street, Suite 500Anchorage, Alaska 99501
                                             (907) 677-3600 (Telephone)
                                             (907) 677-3605 (Facsimile)
                                             Email address: campion@alaskalaw.pro


CERTIFICATE OF SERVICE

I hereby certify that a true and correct
copy of the foregoing was served
electronically via CM/ECF this 15th day
of September, 2021 on:

James A. Klugman

_ _ /s/Riza Smith___ _
Certification signature




MOTION TO APPEAR TELEPHONICALLY
United States of America vs. Cornelius Aaron Pettus, Jr.                        Page 2 of 2
Case No. 3:20-cr-00100-SLG-MMS

     Case 3:20-cr-00100-SLG-MMS Document 35 Filed 09/15/21 Page 2 of 2
